Citation Nr: 0734523	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating for post 
traumatic stress disorder (PTSD), rated as 50 percent 
disabling, from April 16, 2003 to December 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a disability rating of 50 
percent, effective from April 16, 2003.  

In a rating action dated in December 2006, the RO assigned a 
100 percent temporary total evaluation, effective from 
December 27, 2005; with a 50 percent disability evaluation 
thereafter, effective from March 1, 2006.  In a rating action 
dated in January 2007, the RO assigned a 100 percent 
temporary total evaluation, effective from November 6, 2006; 
with a 50 percent disability evaluation thereafter, effective 
from January 1, 2007.  In a rating action dated in March 
2007, the RO increased the disability evaluation to 70 
percent, for the period between March 1, 2006 to November 5, 
2006; and from January 1, 2007.


FINDING OF FACT

On April 11, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
which specifically stated that he wished to withdraw his 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In a written statement dated in November 2006, the veteran's 
representative specifically averred that the veteran was 
entitled to a disability evaluation of 70 percent for his 
service-connected PTSD.  The Board observes that by a rating 
action dated in March 2007, the RO increased the disability 
evaluation to 70 percent, for the period between March 1, 
2006 and November 5, 2006; and from January 1, 2007.  The 
veteran was notified of this action in a March 2007 
Supplemental Statement of the Case(SSOC).  

In response, the veteran sent in an SSOC Expedited Action 
Attachment, dated in April 11, 2007, and withdrew his appeal.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration on this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal for an initial increased disability evaluation for 
service-connected PTSD is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


